DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the amendments filed on 05/26/2022.
This action has been made FINAL.
Examiner Remarks
It is noted that the instant application is related to App# 15/704,491, now U.S. Patent #10,698,875.  The two applications are directed toward the same invention of an improved system and method of MONITORING AVAILABLE SPACE.  That being the case, it is difficult to determine exactly what features and aspects of the invention the instant application is intended to focus on.  Therefore, in the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. 
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The language of independent claim 1 and independent claim 19 IN COMBNATION WITH the following language would place the application in condition for allowance:
mapping the unused memory of the one or more tables to the virtual table is provided by a storage management engine which comprises an internal mapper which maintains information of unused spaces in an extent based format which comprises starting location and length COMBINED WITH wherein the storage management engine automatically and dynamically maps the unused memory of the one or more tables to the virtual table using the storage management engine in response to the utilization level of the unused memory being changed COMBINED WITH wherein the storage management engine creates variable length character fields for the one or more tables having the schema definitions COMBINED WITH receiving a selection of space within the one or more tables through the GUI using a storage management engine; and preventing the selection of space within the one or more tables from being used in the virtual table.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,698,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant is a broader version of U.S. Patent No. 10,698,875.
Instant Application
App# 15/704,491
(now U.S. Patent #10,698,875)
1. A method implemented in a computer infrastructure comprising hardware, the method comprising: monitoring available space within string fields having a predefined length within one or more tables having schema definitions; creating a virtual table with a size based on the available space; changing a utilization level of unused memory of the one or more tables through a graphical user interface (GUI) using a storage management engine; and mapping the unused memory of the one or more tables to the virtual table using the storage management engine based on the changed utilization level of the unused memory of the one or more tables.















2. The method of claim 1, further comprising creating a tracker table of all available space within the string fields having the predefined length of the one or more tables, and the tracker table is created by a subtractive method which determines that there is unused space available for reallocation from the one or more tables.

3. The method of claim 1, further comprising: mapping the available space in the string fields to the virtual table for populating the virtual table within one or more records having a space which corresponds with the available space in the string fields, wherein all spaces per the schema definitions are provided at a usage end by relinquishing any space that was mapped to the virtual table.


4. The method of claim 1, further comprising incrementing values of the one or more tables, when additional space is required for one or more fields of the one or more tables.

5. The method of claim 1, further comprising merging the one or more tables during off peak time per a schedule or when peak load is reduced.

6. The method of claim 1, further comprising creating variable length character fields for additional space required within the one or more tables.

7. The method of claim 1, further comprising displaying actual space and energy utilized against the period of time.

8. The method of claim 1, further comprising performing the steps of claim 1 in a cloud environment.

9. The method of claim 1, further comprising providing a percentage of the available space that is mapped to the virtual table, wherein the percentage of the available space is selected by a user.

10. The method of claim 1, further comprising a dynamic grant process which is configured to initially create a field with a minimum size within the one or more tables and then incrementing a size of the field until the size of the field reaches a maximum size.

11. The method of claim 1, wherein the utilization level is set by an administrator through a graphical user interface (GUI).

12. The method of claim 1, further comprising populating the virtual table with at least one record.
1. A method implemented in a computer infrastructure comprising hardware, the method comprising:
monitoring available space within string fields having a predefined length within one or more tables having schema definitions;
creating a tracker table of all available space within the string fields having the predefined length of the one or more tables;
creating a virtual table with a size based on the available space; and
displaying a utilization level in a graphical user interface (GUI) over a period of time which indicates unused memory of the one or more tables that is used for the virtual table;
changing the utilization level of the unused memory of the one or more tables through the GUI using a storage management engine; and
mapping the unused memory of the one or more tables to the virtual table using the storage management engine based on the changed utilization level of the unused memory of the one or more tables,
wherein the hardware comprises at least one processor.

2. The method of claim 1, wherein the tracker table is created by a subtractive method which determines that there is unused space available for reallocation from the one or more tables.





3. The method of claim 1, further comprising:
mapping the available space in the string fields to the virtual table for populating the virtual table within one or more records having a space which corresponds with the available space in the string fields,
wherein all spaces per the schema definitions are provided at a usage end by relinquishing any space that was mapped to the virtual table.

4. The method of claim 1, further comprising incrementing values of the one or more tables, when additional space is required for one or more fields of the one or more tables.

5. The method of claim 1, further comprising merging the one or more tables during off peak time per a schedule or when peak load is reduced.

6. The method of claim 1, further comprising creating variable length character fields for additional space required within the one or more tables.

7. The method of claim 1, further comprising displaying actual space and energy utilized against the period of time.

8. The method of claim 1, further comprising performing the steps of claim 1 in a cloud environment.

9. The method of claim 1, further comprising providing a percentage of the available space that is mapped to the virtual table, wherein the percentage of the available space is selected by a user.

10. The method of claim 1, further comprising a dynamic grant process which is configured to initially create a field with a minimum size within the one or more tables and then incrementing a size of the field until the size of the field reaches a maximum size.

11. The method of claim 1, wherein the utilization level is set by an administrator through the GUI.


12. The method of claim 1, further comprising populating the virtual table with at least one record.


As shown above, claims 1-12 of U.S. Patent #10,698,875 contains every element of claims 1-12 of the instant application and as such anticipates claims 1-12 of the instant application.
“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramarao, (US 9,497,136) in view of Snapp, (US 7,769,778), in view of Guzman et al, (US 7,082,435), and in further view of Kolli et al, (US 2005/0289174).
Claim 1:
Ramarao discloses a method implemented in a computer infrastructure comprising hardware (See Ramarao Abstract & Figures 1-2).  Ramarao goes on to disclose the following:
monitoring available space (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30);
changing a utilization level of unused memory of the one or more tables (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30);
Ramarao fails to disclose the following:
within string fields having a predefined length within one or more tables having schema definitions; 
creating a virtual table with a size based on the available space; 
mapping the unused memory of the one or more tables to the virtual table based on the changed utilization level of the unused memory of the one or more tables.
SNAPP discloses the following:
within string fields having a predefined length within one or more tables (“More specifically, the phonetic algorithm used in the ZIP+4.RTM. engine executes the following steps: (1) preserve the first character of the street name (e.g., the "M" from "Main"); (2) condense the street name by eliminating embedded spaces and repeated consonants (e.g., "East Main" becomes "EastMain"); and (3) assign each remaining consonant in the condensed word a numeric code according to the phonetic rules of the algorithm, until the end of the word is reached or until six codes have been assigned. The ZIP+4.RTM. engine uses the following Soundex-based phonetic rules in its algorithm:” See Snapp Column 5, Lines 10-20);
It would have been obvious to one having ordinary skills in the art to combine the available storage space teachings of Snapp with the system and methods of Ramarao.  One would be motivated by effectively enhancing the accessing and validation of data, such as character strings (Snapp, Abstract).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
GUZMAN discloses the following:
mapping the unused memory of the one or more tables to the virtual table (“the amount of available storage space in row 910 of source table 900..." See Guzman Figure 1/2A/2B & Column 9, Lines 10-35). 
It would have been obvious to one having ordinary skills in the art to combine the available storage space teachings of Guzman with the system and methods of Ramarao and Snapp.  One would be motivated by effectively enhancing the accessing of virtual tables space (Guzman, Abstract).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
KOLLI discloses the following:
schema definition (“the process of defining a table…” and “schema of the virtual table structure 208” See Kolli Paragraph 0018-0023);
creating a virtual table with a size based on the available space ("the virtual table 214 is created..." See Kolli Paragraph 0020-0023)
Therefore, it would have been obvious to one having ordinary skills in the art to combine the schema definition and virtual table teachings of Kolli with the system and methods of Ramarao, Snapp and Guzman.  One would be motivated by enhancing the accessing of virtual tables in order to manage and map systems more effectively (Kolli, Abstract).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Ramarao, Snapp, Guzman and Kolli discloses the following:
 monitoring available space (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30) within string fields having a predefined length (See Snapp Column 5, Lines 10-20) within one or more tables having schema definitions ("the process of defining a table..." and "schema of the virtual table structure 208" See Kolli Paragraph 0018-0023); 
creating a virtual table with a size based on the available space ("the virtual table 214 is created..." See Kolli Paragraph 0020-0023); 
changing a utilization level of unused memory of the one or more tables (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30) through a graphical user interface (GUI) using a storage management engine (“management console” See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30); 
and mapping the unused memory of the one or more tables to the virtual table (“the amount of available storage space in row 910 of source table 900..." See Guzman Figure 1/2A/2B & Column 9, Lines 10-35) using a storage management engine (“management console” See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30) based on the changed utilization level of the unused memory of the one or more tables (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30).
Claim 2:
The combination of Ramarao, Snapp, Guzman and Kolli discloses creating a tracker table of all available space within the string fields having the predefined length (See Snapp Column 5, Lines 10-20) of the one or more tables, and the tracker table is created by a subtractive method which determines that there is unused space available for reallocation from the one or more tables (“the amount of available storage space in row 910 of source table 900..." See Guzman Column 9, Lines 10-35). 
Claim 3:
The combination of Ramarao, Snapp, Guzman and Kolli discloses mapping the available space in the string fields to the virtual table for populating the virtual table within one or more records having a space which corresponds with the available space in the string fields (“the amount of available storage space in row 910 of source table 900 is not enough to store the entire contents of the data in row 918 of virtual table 902" See Guzman Column 9, Lines 10-35), wherein all spaces per the schema definitions are provided at a usage end by relinquishing any space that was mapped to the virtual table (“no additional storage space is allocated” See Guzman Column 3, Lines 30-50 & Column 9, Lines 10-35). 
Claim 4:
The combination of Ramarao, Snapp, Guzman and Kolli discloses incrementing values of the one or more tables, when additional space is required for one or more fields of the one or more tables (“the amount of available storage space in row 910 of source table 900...the value for 914 is “0”" See Guzman Column 9, Lines 10-35).. 
Claim 5:
The combination of Ramarao, Snapp, Guzman and Kolli discloses merging the one or more tables during off peak time per a schedule or when peak load is reduced (“at run time or whenever rows of data form virtual tables 100 are to be accessed” See Guzman Column 3, Lines 30-50). 
Claim 6:
The combination of Ramarao, Snapp, Guzman and Kolli discloses creating variable length character fields for additional space required within the one or more tables (See Guzman Figure 1 & Figure 9 & Column 9, Lines 10-35). 
Claim 7:
The combination of Ramarao, Snapp, Guzman and Kolli discloses displaying actual space and energy utilized against the period of time (“at run time or whenever rows of data form virtual tables 100 are to be accessed” See Guzman Figure 1 & Figure 9 & Guzman Column 3, Lines 30-50). 
Claim 8:
The combination of Ramarao, Snapp, Guzman and Kolli discloses performing the steps of claim 1 in a cloud environment (“virtual tables 100 are to be accessed” See Guzman Figure 1 & Figure 9 & Column 3, Lines 30-50). 
Claim 9:
The combination of Ramarao, Snapp, Guzman and Kolli discloses providing a percentage of the available space (“a 60 percent utilization may be below a threshold utilization level.” See Ramarao Figure 8 & Column 10, Lines 15-20 & 40-60) that is mapped to the virtual table (“virtual tables 100 are to be accessed” See Guzman Figure 1 & Figure 9 & Column 3, Lines 30-50), wherein the percentage of the available space is selected by a user (See Ramarao Figure 8 & Column 10, Lines 15-20 & 40-60). 
Claim 11:
The combination of Ramarao, Snapp, Guzman and Kolli discloses wherein the utilization level is set by an administrator through the graphical user interface (GUI) (See Ramarao Figure 8 & Column 10, Lines 40-60 & Column 16, Lines 9-11). 
Claim 12:
The combination of Ramarao, Snapp, Guzman and Kolli discloses populating the virtual table with at least one record (“virtual tables 100 are to be accessed” See Guzman Figure 1 & Figure 9 & Column 3, Lines 30-50).  
Claim 17:
The combination of Ramarao, Snapp, Guzman and Kolli discloses displaying an off peak time per a schedule through the graphical user interface (GUI) (See Ramarao Figure 8 & Column 10, Lines 40-60 & Column 16, Lines 9-11).
Claim 18:
The combination of Ramarao, Snapp, Guzman and Kolli discloses displaying the unused memory and reserved memory of the one or more tables through the graphical user interface (GUI) (See Ramarao Figure 8 & Column 10, Lines 40-60 & Column 16, Lines 9-11).
Claim 19:
Note: Claim 19 is rejected on the same basis as claims 1 and 2, detailed above.  
The combination of Ramarao, Snapp, Guzman and Kolli discloses a system implemented in hardware and comprising a computer infrastructure (See Ramarao Abstract & Figures 1-2) operable to: 
create a tracker table of all available space ("the amount of available storage space in row 910 of source table 900..." See Guzman Column 9, Lines 10-35) within string fields having a predefined length (See Snapp Column 5, Lines 10-20) of one or more tables ("the amount of available storage space in row 910 of source table 900..." See Guzman Column 9, Lines 10-35);
create a virtual table ("the virtual table 214 is created..." See Kolli Paragraph 0020-0023); 
and provide a percentage of the available space that is mapped to the virtual table (See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30), through a graphical user interface (GUI) using a storage management engine (“management console” See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30),
wherein the virtual table is created ("the virtual table 214 is created..." See Kolli Paragraph 0020-0023) with a size that is based on the percentage of the available space (“the amount of available storage space in row 910 of source table 900..." See Guzman Figure 1/2A/2B & Column 9, Lines 10-35) that is mapped to the virtual table ("the process of defining a table..." and "schema of the virtual table structure 208" See Kolli Paragraph 0018-0023) using the storage management engine (“management console” See Ramarao Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramarao, (US9,497,136) in view of Snapp, (US 7,769,778), in view of Guzman et al, (US 7,082,435), in view of Kolli et al, (US 2005/0289174) and in further view of Zhang, (US 7,913,184). 
Claim 10:
The combination of Ramarao, Snapp, Guzman and Kolli failed to disclose a dynamic grant process which is configured to initially create a field with a minimum size within the one or more tables and then incrementing a size of the field until the size of the field reaches a maximum size.  However, Zhang discloses a dynamic grant process which is configured to initially create a field with a minimum size within the one or more tables and then incrementing a size of the field until the size of the field reaches a maximum size.  (“On the other hand, if it is determined at step 151 that the input character does not indicate a manual tab command, processing moves to step 153. At step 153, the system 100 determines whether the received character will be added to the current field 108-1, which is the field 108 in which the input focus 112 is currently located. In the embodiment shown in FIG. 3, step 153 includes determining whether the received character will increase the number of characters already in the current field 108-1 to a value greater than the predefined maximum allowable length of the same field 108-1. One way to make this determination is to compare the sum total of the number of characters already in the current field 108-1 plus the received character with the current field's 108-1 predefined maximum length value. In other words, increment the count of the number of characters in the field by one for the received input character and compare the incremented count with the predefined maximum length value of the current field 108-1. If this total number of characters is not greater than the maximum length value, then processing continues at step 154, where the received character will be added to the current field 108-1. Processing then continues 158 to step 150 for the next received character.” See Zhang Figure 3 & Column 2, Lines 60-67 & Column 3, Lines 1-7 & Column 3, Lines 60-67 & Column 8, Lines 1-30).  It would have been obvious to one having ordinary skills in the art to combine maximum and minimum number of characters that may be inserted into the field of Zhang with the teachings of Ramarao, Snapp, Guzman and Kolli.  One would be motivated by helping to reduce input errors and increase efficiency by accommodating different behaviors for entering information into input fields more effectively (Zhang, Column 3, Lines 60-67).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
Regarding the Non-Statutory Double Patenting Rejection, the Applicant alleged the following: “Independent claim 1 has been amended to recite “changing a utilization level of unused memory of the one or more tables through a graphical user interface (GUI) using a storage management engine” and “mapping the unused memory of the one or more tables to the virtual table using the storage management engine based on the changed utilization level of the unused memory of the one or more tables”. These features are not recited or suggested in claims 1-12 of U.S. Patent No. 10,698,875. Therefore, claim 1 recites features which are not disclosed, suggested, or rendered obvious by claims 1-12 of U.S. Patent No. 10,698,875. As such, Applicant asserts that claims 1-12 of U.S. Patent No. 10,698,875 cannot support a double”.  The examiner is not persuaded.  The examiner highlighted (i.e. bolded) the amended claim language in the double patent rejection, to show that U.S. Patent No. 10,698,875 does indeed recite the instant application claim language.  Accordingly, the examiner maintains the rejection. 
The Applicant alleged the following: “Notwithstanding the Examiner’s assertions, Applicant respectfully submits that Ramarao, Snapp, Guzman, and Kolli, either alone or in combination, fail to disclose or suggest changing a utilization level of unused memory of the one or more tables through a graphical user interface (GUI) using a storage management engine, and mapping the unused memory of the one or more tables to the virtual table using the storage management engine based on the changed utilization level of the unused memory of the one or more tables.”  The examiner is not persuaded.  The examiner maintains the combination of Ramarao, Snapp, Guzman, and Kolli discloses the features of Applicant’s claim 1.  More specifically, Ramarao’s teachings in Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30 discloses the Applicant’s claim language of “changing a utilization level of unused memory of the one or more tables”.   Further, Ramarao’s teaching of “management console” in Figure 8 & Column 9, Lines 64-67 & Column 10, Lines 1-30 goes on to disclose “through a graphical user interface (GUI) using a storage management engine”.  In addition, the examiner maintains the combination of Ramarao, Snapp, Guzman, and Kolli discloses the Applicant’s claim language of “and mapping the unused memory of the one or more tables to the virtual table” in Guzman Figure 1/2A/2B & Column 9, Lines 10-35.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 4, 2022